The plaintiffs in error, Henry Fry and S.J. Buckner, were conjointly charged, tried, and convicted in the district court of Pittsburg county of the crime of robbery, and in accordance with the verdict of the jury were each sentenced to imprisonment in the penitentiary for the term of 15 years, upon an information charging that in Pittsburg county, on or about the 1st day of December, 1920, they did unlawfully, *Page 396 
feloniously, and conjointly, by means of force and by putting in fear, and by pointing a gun, take from one Mary Bosletta the sum of $1,200. From the judgments rendered on the verdicts on January 26, 1921, an appeal was perfected by filing in this court on July 8, 1921, a petition in error with case-made.
The Attorney General has filed a motion to dismiss the appeal on the ground and for the reason that said plaintiffs in error have applied for and have been granted and have accepted executive clemency, in that on the 6th day of January, 1923, said plaintiffs in error were granted paroles by Hon. J.B.A. Robertson, Governor of the state of Oklahoma, and that said paroles were accepted by said plaintiffs in error in writing. The original paroles, duly signed by Hon. J.B.A. Robertson, Governor, and attested by Hon. Joe S. Morris, Secretary of State, together with the written acceptance of each of said plaintiffs in error indorsed thereon, said signatures being witnessed by Lewis Paullin and C.G. Landon, are exhibited to the court in support of the motion to dismiss said appeal.
The uniform holding of this court is that, when the pardoning power extends clemency, and the same is accepted pending the determination of an appeal, the appeal will be dismissed, and, when an appeal from a judgment of conviction is pending in this court, and plaintiff in error applies for a parole, and the same is granted and accepted, and the fact that a parole has been granted and accepted is brought to the attention of this court, the appeal will be dismissed as having been abandoned.
It is therefore considered, adjudged, and ordered that the appeal herein be dismissed as to each of said plaintiffs in error, *Page 397 
and the cause remanded to the district court of Pittsburg county.
MATSON, P.J., and BESSEY, J., concur.